Title: From Thomas Jefferson to Alexander Donald, 11 October 1792
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Philadelphia Oct. 11. 1792.

Having determined to try my Bedford tobacco this year at the London market, I could have no hesitation to whom to consign it. I have therefore ordered it to be very carefully handled, and in some degree sorted, to be got down to Richmond as early as possible and there delivered to Mr. Brown to be shipped to you on my account. According to arrangements taken with Mr. Brown as to the sum I might draw on either Richmond or London, I make the following calls on you in London. viz.


I have ordered a few books from M. la Motte at Havre and authorized him to draw on Messrs. Donald & Burton for the amount, which I suppose will be about
Dollars 100.



I have ordered some wine from Mr. Joseph Fenwick of Bordeaux, desiring him to draw on you in like manner for the amount, which will be between 65. and
  90.


I have ordered some wines from Messieurs John Bulkeley & son of Lisbon and have drawn on you in their favor @ 30. days sight
 225.


I inclose you an invoice of books to be bought in Ireland &c according to the directions thereon, and some additional articles to be sent me from London, which will be under
 125


making probably something under the whole sum of
 540. Dol


My orders beforementioned in favor of M. la Motte, Fenwick and Bulkeleys, I pray you to honor. No letter of advice accompanied them. They will be presented probably soon after your receipt of this. With respect to the books, I wish them not to be shipped till the spring, on account of the danger of injury during a winter passage. They are to be shipped to Richmond.
I am just returned from a visit of two months to Monticello. I recollect nothing new among your friends in that country but the death of Jerman Baker and George Webb. I am with great and sincere esteem Dear Sir your affectionate friend & servt

Th: Jefferson

